Citation Nr: 0024924	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
October 1965.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for 
service connection for a low back condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran suffered from chronic low back pain, 
diagnosed as low back strain, during and at the time of his 
separation from active duty.

3.  The veteran currently suffers from chronic low back pain, 
which has been diagnosed as lumbosacral strain.


CONCLUSION OF LAW

The veteran's lumbosacral strain was incurred in line of duty 
in active military service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.301, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a low back condition.  As a preliminary matter, the Board 
finds that the veteran's claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records indicate that the 
veteran complained of low back pain initially in April 1964, 
at which time it was diagnosed as acute lumbosacral strain.  
The veteran's back pain continued during the period of his 
service, with treatment being sought on at least four other 
occasions prior to his separation from active duty in October 
1965.  The veteran's condition was characterized as 
"chronic" low back pain and low back strain in radiology 
and orthopedic referrals in July 1965.  Also in July 1965, 
the veteran provided a statement of medical history for his 
separation examination which indicated, "I have a pain in 
the small of my back [which] has been bothering me for some 
time."  The report of medical examination made no comment 
respecting this or other conditions noted by the veteran, and 
described the clinical evaluation of his spine as normal.

In October and November of 1968, the veteran sought treatment 
at the then-VA Hospital in Buffalo, New York, for a variety 
of conditions, including lower back pain.  The history he 
provided to the treating physician at that time indicated 
that he was "troubled by low midline back pain, dating from 
a lifting injury suffered in service several years ago.  He 
had been troubled intermittently thereafter until lately when 
the pain became persistent."  An orthopedic consult was 
obtained, which noted no physical abnormalities or 
significant X-ray or diagnostic test findings.  The 
orthopedic examiner made no specific diagnosis and prescribed 
aspirin and heat for symptomatic relief.

The veteran reported treatment by a number of private 
physicians, dating from about January 1970 to present, and 
the RO sent letters to all physicians requesting copies of 
their records.  However, the only physician responding (in 
September 1998) was Alice Long-Prentice, M.D., who treated 
the veteran for chronic back pain beginning in July 1995.  
The RO notified the veteran in September 1998 that he should 
submit other medical evidence to support his claim, but the 
veteran indicated in October 1998 that he did not wish to 
obtain the records himself because of the copying fee and 
asked VA to request the records directly.

Dr. Long-Prentice's records show that the veteran first saw 
her in July 1995 complaining of back pain which he related to 
his time in service.  The veteran reported surgery in 1985 
for removal of discs in his neck, but no intercurrent injury 
or surgery in the lower back.  Dr. Long-Prentice's initial 
assessment was pack pain with a history of chronic back 
problems.  Other diagnoses included chronic back pain in May 
1996, bilateral lumbosacral strain in March 1997, and, in 
August 1997, chronic back pain with acute exacerbation with 
acute muscle spasm.

The RO denied the veteran's claim for service connection in 
November 1998, indicating that the veteran's in-service 
condition was "acute and transitory resolving while in 
service, with no evidence of continuous treatment since 
discharge until 1996, almost 30 years later."  Subsequent to 
the RO's initial denial, it obtained records from the VAH 
Buffalo, noted above.  The RO's August 1999 SSOC noted the 
treatment described in those records, but described the 
veteran's history as "contradictory" regarding the 
continuity of his back pain.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991). To establish 
service connection for a claimed disability, the evidence of 
record must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a).

Service connection may also be established under 38 C.F.R. 
§ 3.303(b) where evidence, regardless of its date, shows that 
a veteran had a chronic disease in service or during an 
applicable presumptive period, and that the disease still 
exists.  The evidence must be from a medical professional 
unless it relates to a condition which, under the Court's 
prior holdings, lay observation is competent to establish the 
existence of the disorder.  See Savage v. Gober, 10 Vet.App. 
488, 495-497 (1997).  Once chronicity is established, 
subsequent manifestations of the same chronic disease "at 
any later date, however remote" will be service connected 
unless there is a clear intercurrent cause.  38 C.F.R. 
§ 3.303(b); see Savage, 10 Vet.App. at 495.   A disease is 
defined as "any deviation from or interruption of the normal 
structure or function of any part . . . of the body that is 
manifested by a characteristic set of symptoms and signs . . 
.," Dorland's Illustrated Medical Dictionary 481 (27th ed. 
1988).  

Based on the evidence above, the Board finds that the veteran 
did suffer from chronic low back pain, characterized as "low 
back strain" or "lumbosacral strain," while in active 
military service.  Based on Dr. Long-Prentice's treatment 
records, the Board further finds that the veteran currently 
suffers from chronic low back pain attributed to lumbosacral 
strain.  Accordingly, service connection for lumbosacral 
strain must be granted and no inquiry into the continuity of 
the veteran's low back symptomatology is warranted.  See 
Savage, 10 Vet.App. at 495-496.


ORDER

Service connection for lumbosacral strain is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

